124 F.3d 209
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.United States of America, Appellee,v.Acme W. Price, Appellant.
No. 97-2444.
United States Court of Appeals, Eighth Circuit.
Submitted September 5, 1997.Filed September 18, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
After Acme W. Price was arrested for robbing a federally-insured bank, he confessed to four other such robberies.  Price later pleaded guilty to an indictment charging him with one count of acting with others to rob a federally-insured bank, in violation of 18 U.S.C. §§ 2113(a) and 2, and with four counts of robbing a federallyinsured bank, in violation of section 2113(a).  The district court1 sentenced Price to 120 months' imprisonment and 2 years' supervised release.  Price appeals his sentence, arguing that the district court erred in denying his request pursuant to U.S. Sentencing Guidelines Manual § 5K2.0, p.s.  (1995), for a departure from the applicable Guidelines range based on his extraordinary acceptance of responsibility.


2
As the district court's remarks at sentencing evince recognition of its authority to depart, we conclude that the court's refusal to do so was an unreviewable exercise of discretion.  See United States v. Hernandez-Reyes, 114 F.3d 800, 802 (8th Cir.1997).


3
The judgment is affirmed.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri